       Case 16-33808 Document 189 Filed in TXSB on 10/29/20 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                             ENTERED
                                                                                           10/29/2020
IN RE:                                         §
ISABEL MATA; aka VILLARREAL                    §      CASE NO: 16-33808
       Debtor                                  §
                                               §      CHAPTER 7
                                               §

                                           ORDER

       For the reasons set forth in the Memorandum Opinion issued on this date, Cooper & Scully
is awarded fees and expenses of $ 38,795.46.

        SIGNED 10/29/2020

                                                   ___________________________________
                                                                 Marvin Isgur
                                                        United States Bankruptcy Judge




1
